Exhibit 9.2 The Opportunity John McCawley Chief Executive Officer June 21, 2011 Verecloud, Inc. (VCLD) Statements made during today's presentation may include certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements, which include without limitation, statements regarding industry trends, customer demand and bookings, sales and installations timing, strategy, network and product plans, market opportunity, demand drivers, future capabilities, churn trends, cash flow trends, disconnections, expense trends, taxes, growth prospects and drivers, anticipated margins and revenue growth, future investments, future cash flow and capital expenditures are based on Company management’s current expectations, and are subject to risks and uncertainties. These risks include those summarized in the Company's filings with the SEC, particularly in the section entitled "Risk Factors" in its Annual Report on Form 10-K for the year ended June 30, 2010, its Quarterly Reports on Form 10-Q for the quarters ended September 30, 2010, December 31, 2010 andMarch 31, 2011. Verecloud, Inc. is under no obligation, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Safe harbor statement Agenda Introduction Verecloud at a Glance Cloud Services Market Verecloud’s Solution Channel Strategy The Opportunity Verecloud at a glance History Began in 2006; Five years as a successful systems integrator in the telecom industry; Publicly traded on the OTC under the symbol VCLD Mission Verecloud’s mission is to simplify the cloud for SMBs. We are a value added reseller of high demand cloud services targeted at the SMB market. We integrate and aggregate cloud services in a single portal making it easier for SMBs to shop for, select, purchase, manage and monitor cloud services and spending Pedigree Level 3, Sprint, AT&T, T-Mobile, Qwest, Hewlett Packard, EchoStar, LightSquared, Verizon, TW Telecom Target SMBs with 20 to 500 employees Technology Verecloud’s history as a successful integrator of carrier-grade IT systems means it is uniquely qualified to design and implement its cloud services brokerage platform Channels Direct to to SMBs, Spiceworks, MSPs, CSPs, VARs Competitive Advantage Unique carrier-grade cloud services brokerage aggregated and integrated on a single platform; Allows for rapid onboarding and provisioning of cloud services a fragmented cloud market today The problem is the opportunity. Value can be added by intermediating between the end users and all the different XaaS providers. Vendor, IaaS SaaS PaaS Bpaas Business CSP Voice & Data market & opportunity Cloud services a $94 billion opportunity $52 $59 $66 $75 $85 $94 2orld-wide Cloud Services Spend in Billions of Dollars Source:Cloud services momentum is on track among SMBs, AMI Partners, August 12, 2010 market & opportunity Smbs are poised to embrace the cloud 70% 60% 50% 40% 30% 20% 10% 0% 80% of IT pros are not currently using hosted services Computer Hosting Email Email Spam Collaboration Web Hosting Backup Productivity Web Conferencing Web-based apps Currently on-site, but considering a hosted provider Currently on-site, with no plans to move Currently using a hosted provider Do not use this product Spiceworks survey, May 2011 MARKET & OPPORTUNITY The proven Brokerage model Google brokers advertising $30 billion (2010) App store brokers applications $33.7 billion in gross profits since launched $94 billion market by 2014 Verecloud enables cloud services brokerage “Cloud Services Brokerage is the single largest revenue opportunity in the Cloud, bar none.” -Gartner, October 2010 market & opportunity Verecloud drives convergence and integration Verecloud enables true convergence of communication portfolios – vendor services are integrated. Business verecloud Cloud Services Brokerage Aggregate Simplify Secure Integrate PaaS SaaS IaaS Bpaas Voice Data Managed Services Mobile Vendor Verecloud’s Solution Verecloud’sEcosystem Catalog Aggregated and vetted cloud service partners SaaS IaaS BpaaS Channels Spiceworks 1,500,000 IT pros 850,000 SMBs MSPs CSPs PlatformIntegrated application platform (IPaaS) Single monitoring and management portal One invoice Verecloud’s Solution Addressing the objections to adoption of cloud services Simplification—A single portal to do it all Synchronization—A unified experience that integrates multiple cloud services Security—Centralized control and monitoring of users Safety—Prevents vendor lockout and enables service portability Support—Single point of contact for customer issues Savings—Learn, shop, compare and buy service bundles Verecloud’s Solution Channel strategy Reaching an underserved smb market Represents 50% of the total IT spend Employee Size: 1-999 5M IT Pros/IT Service Providers 192M Employees/16M Companies 750B in Yearly IT Purchasing How can they be reached effectively and efficiently? Spiceworks community Spiceworks is an ideal channel World’s largest and fastest growing social network of IT professionals Over 1.5 Million IT Pros representing more than 850,000 businesses 1 in 3 SMB IT pros work in Spiceworks! Using the Application Targeted IT Marketing Vendor PagesCommunity Engagement Spiceworks community Strong financial opportunity Our plan reflects a modest ramp in SMB customers and does not yet include channels beyond Spiceworks Customers (000’s) 60 40 20 0 2 12 25 47 2t average revenue of less than $1,000/SMB, Verecloud can still generate strong revenue With a low cost and outsourced expense structure, we can drive significant OCF Revenue ($ in millions) $400 $300 $200 $100 $0 $4 $68 $189 $($ in millions) -50 -$4 $48 $151 $he opportunity Our strong business model Right Time, Right Market The market is fragmented and SMBs are looking for a solution We remove the confusion and simplify the experience for SMBs Proven Technology Solution Solid history as system integration Unique combination of Catalog, Channel and Platform Strong Go-to-Market Strategy Reaching an underserved market Broad reach of Spiceworks Developing strong suite of service offerings for SMBs Outstanding Economic Potential Low operating cost model
